Citation Nr: 0029223	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to non-service-connected pension benefits.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1990 to October 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the RO.  

At the outset, the Board notes that on October 30, 2000, the 
President signed into law a bill containing the "McCain 
Amendment."  This provision rewrites 38 U.S.C. § 5107, to 
eliminate the well-grounded claim requirement.  It appears to 
amplify the duty to assist, including the provision of a 
medical examination, unless "no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement."  It is not clear if such a law is more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In this case, the Board finds that the veteran's claim is 
well grounded, as discussed hereinbelow, and as such will 
apply the old law.  In Karnas, the Court held, in pertinent 
part, that where the law or regulation changed after a claim 
had been filed but before the administrative or judicial 
appeal process had been concluded, the version most favorable 
to the appellant was to be applied.  

The Board notes that further action on the veteran's claim 
for non-service-connected pension benefits is deferred 
pending the outcome of a psychiatric evaluation pursuant to 
the directives set forth in the Remand portion of this 
document.  



FINDING OF FACT

The veteran's claim of service connection for an innocently 
acquired psychiatric disorder is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for an innocently acquired psychiatric disorder.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

For certain chronic diseases, such as a psychosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for a 
psychosis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.307, 3.309 (1999).  

Effective on March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulation 38 C.F.R. § 4.125(a), a link 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).  

Prior to March 7, 1997, the regulations with regard to 
service connection for PTSD required a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1997).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  In this case, the effective date of the new 
regulations governing claims of service connection for PTSD 
comes during the pendency of the veteran's appeal.  As such, 
a determination must be made as to which version is more 
favorable to the veteran.  

In addition, the Board notes that in the case of Cohen v. 
Brown, 10 Vet. App. 128 (1997), the United States Court of 
Appeals for Veterans Claims (Court) issued directives to be 
followed in cases where the issue is service connection for 
PTSD.  The Board will briefly review these directives.  In 
sum, in the Cohen case, the Court confirmed that the evidence 
must show that the veteran has a diagnosis of PTSD, that the 
veteran was exposed to a stressor(s) during service (which 
may be combat or non-combat service), and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  In the Cohen case, the Court 
provided distinctions between non-combat and combat service.  
In cases of non-combat service, the Court indicated that 
38 U.S.C.A. § 1154(b) is not applied.  If the veteran did not 
serve in combat and his stressor is therefore, not combat-
related, the Court indicated that the veteran's own lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  

The Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  In the Cohen case, the Court noted that under 
38 C.F.R. § 3.304(f), a current medical diagnosis of PTSD 
must be an "unequivocal" one.  The Court further explained 
that a PTSD diagnosis by a mental health professional must be 
presumed to have been made in accordance with Diagnostic and 
Statistical Manual of Mental Disorders (DSM) criteria.  In 
other words, a diagnosis of PTSD by a mental health examiner 
will be presumed to be in accordance with DSM criteria as to 
adequacy of symptomatology and sufficiency of stressor.  

However, the initial question to be addressed is whether the 
claim is well grounded.  A well-grounded claim is one which 
is plausible.  If he has not, the claim must fail and there 
is no further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (Court) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000).  The Court, in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996), outlined a three prong test which established 
whether a claim is well-grounded.  The Court stated that in 
order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The Court has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In various statements, the veteran contends that he suffered 
mental abuse during service that led to his current mental 
disability.  Specifically, the veteran contends that he has 
not been able to control his temper since discharge from 
service.  

A careful review of the service medical records shows that 
the veteran was admitted to a VA hospital in October 1992 
with suicidal ideations.  The veteran complained that he had 
wanted to get out of the Navy for quite some time.  He 
complained of the politics in the Navy and, while nothing 
specific had occurred to him, claimed to have witnessed 
alleged injustices done to others.  The veteran complained of 
being mildly depressed with insomnia, a decreased interest in 
sports, helplessness and decreased concentration and energy.  
He was discharged with an Axis II diagnosis of borderline 
personality traits.  

The post-service medical records include an April 1998 VA 
mental status examination report that the veteran was 
diagnosed with depressive disorder.  The veteran reported 
that his anger management difficulties were precipitated by 
experiences in the military.  

The veteran was afforded a VA examination in September 1998 
and complained of having depression, short temper, 
suicidality and feelings of pervasive anger.  The veteran 
contended that these problems began in service.  The veteran 
reported that he was discharged from service as a result of 
his attempted suicide.  

On mental status examination, the veteran was pleasant and 
cooperative with no symptoms of hallucinations, delusions or 
other psychotic symptoms.  The veteran was oriented in all 
three spheres.  The veteran's insight and judgment were 
adequate.  The veteran was not suicidal and was on no 
psychotropic medications at that time.  His MMPI score was 
consistent with moderate to severe depression.  The diagnosis 
was that of depressive disorder with a reported GAF score of 
63.  

In a January 1999 correspondence to the RO, the veteran's VA 
social worker opined that, certainly at the least, the 
veteran suffered from an anxiety disorder caused by military 
service and this had a severe impact on his lifestyle.  The 
social worker then referred to the veteran's attached 
personal statements relating his contentions with regard to 
abusive treatment in the military.  

The VA social worker had no doubt that the abuse as reported 
by the veteran had a negative impact on his life and was 
apparent in his ability to relate to others, his management 
of anger, his assumptions and distortions about how he was 
treated, and his great level of defensiveness and mistrust.  
The social worker also noted that the veteran's personal 
relationships had been greatly affected.  

Finally, the VA social worker noted that the veteran's stress 
had also caused other physical symptoms and problems such as 
weight loss, diarrhea and sleep disturbance.  The social 
worker indicated that the veteran's memory and concentration 
were impaired.  The social worker indicated that the 
veteran's anxiety and resultant cognitive distortion were a 
direct result of the harassment that the veteran experienced 
in the service.  

In June 1999, the veteran's VA social worker submitted 
correspondence to the RO suggesting that the veteran's 
psychiatric symptoms meet the criteria as outlined by the 
DSM-IV for PTSD.  

Thus, the record shows that the veteran has been diagnosed as 
having a depressive disorder and a VA social worker has 
opined that the veteran has current psychiatric disability is 
the result of experiences during service.  Specifically, the 
VA social worker has opined that the veteran's psychiatric 
disorder(s) are "clearly" related to military service.  

As such, the Board finds that the veteran's claim of service 
connection for an innocently acquired psychiatric disorder is 
plausible and capable of substantiation.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  

Under these circumstances, the Board finds that the veteran 
has met his initial burden of showing that his claim is well 
grounded.  

Given that the veteran has presented a well-grounded claim, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  






ORDER

As a well-grounded claim of service connection for an 
innocently acquired psychiatric disorder has been presented, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claim well grounded.  However, further 
clarification is needed prior to an assessment of the claims 
on the merits.  

First, the Board points out that the last VA examination of 
record was performed in September 1998, and as such, may not 
be reflective of the veteran's current level of disability.  
In addition, the September 1998 VA examination report did not 
specifically link the veteran's current psychiatric 
disability to any incidents in service.  

On the other hand, the veteran's VA social worker has 
provided an opinion which "clearly" links the veteran's 
current psychiatric disability to incidents in service.  
However, another psychiatric examination is necessary before 
a decision can be made on the merits of this case.  

With regard to the veteran's PTSD claim, the veteran contends 
that he developed PTSD as a result of experiencing stressful 
non-combat abusive inservice events, none of which have been 
verified.  As noted above, in cases of non-combat service, 
the Court indicated that 38 U.S.C.A. § 1154(b) is not 
applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  

In light of the foregoing, this case must be remanded to the 
RO for the further action as set forth hereinbelow.  

1.  The RO should take appropriate steps 
to associate with the claims file any VA 
and private medical reports of the 
veteran, that are not currently in the 
claims file, documenting diagnosis and 
ongoing treatment for a psychiatric 
disorder to include depressive disorder 
or PTSD.  

2.  The RO then should undertake to 
obtain the veteran's service personnel 
records to determine the cause of the 
veteran's discharge and to verify whether 
the veterans was discharged from military 
service due to a medical condition to 
include depressive disorder or PTSD.  

3.  The RO should take appropriate steps 
to contact the veteran and in order to 
give him an opportunity to provide 
specific information concerning claimed 
stressful events in service so that the 
RO can undertake to verify them.  

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to undergo a comprehensive VA 
psychiatric examination to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  The entire claims 
folder, to include a complete copy of 
this REMAND, must be provided to and be 
reviewed by the examiner.  The physician 
should provide a multi-axial diagnosis, 
reporting all psychiatric diagnoses found 
to be present.  Further, for each 
psychiatric disorder diagnosed, the 
examiner should indicate whether it is as 
least as likely as not that the veteran 
has any innocently acquired psychiatric 
disability due to disease or injury which 
was incurred in or aggravated by active 
military service.  With regard to the 
claimed PTSD, if any combat action (to 
which a purported stressor is deemed 
related) or specific in-service stressful 
experience(s) is/are found to be 
corroborated by the record, the examiner 
should specifically indicate whether such 
action/experience(s) is/are sufficient to 
support a diagnosis of PTSD.  If so, the 
examiner should specifically indicate how 
the other diagnostic criteria for the 
condition are met, and comment upon the 
link between the current symptomatology 
and the in-service combat 
action/stressful experience(s) referred 
to hereinabove.  

5.  After completion of the above 
requested development, the RO should 
again review the veteran's claim of 
service connection for an innocently 
acquired psychiatric disorder under both 
the old and the new regulations in light 
of Karnas.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include the new and old versions of 
38 C.F.R. § 3.304(f) and afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



